         Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------)(
NICOLE JOHNSON-GELLINEAU,                                                Case No.: 16-cv-9945

                                    Plaintiff,

                  -against-

STIENE & ASSOCIATES, P.e.; CHRISTOPHER
VIRGA, ESQ.; RONNI GINSBERG, ESQ.;
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION; WELLS FARGO BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR
CARRINGTON MORTGAGE LOAN TRUST,
SERIES 2007-FRE1, ASSET-BACKED
PASS-THROUGH CERTIFICATES;

                                    Defendants.
--------------------------------------------------------------------)(




                                  REPLY MEMORANDUM OF LAW




                      L'ABBATE, BALKAN, COLAVITA & CONTINI, L.L.P.
                                      Attorneys for Defendants
                         Stiene & Associates, P. c., Ronni Ginsberg, Esq. and
                                      Christopher Virga, Esq.
                                       1001 Franklin Avenue
                                   Garden City, New York 11530
                                           (516) 294-8844
            Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 2 of 12



                                                  T ABLE OF CONTENTS



TABLE OF AUTHORITIES ..................................................................................................... ii

PRELIMINARY STATEMENT ............................................................................................... 1

POINT I

            PLAINTIFF FAILED TO STATE A VALID CLAIM
            THAT THE ATTORNEY DEFENDANTS ATTEMPTED
            TO COLLECT A DEBT WITHOUT A CREDITOR .................................................. 1

POINT II

            THE ATTORNEY DEFENDANTS' COMMUNICATIONS
            WITH THE COURT DID NOT VIOLATE THE FDCPA .......................................... 4


CONCLUSION .......................................................................................................................... 8
         Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 3 of 12



                                     TABLE OF AUTHORITIES

Case

Cohen v. WolpolJ & Abramson, LLP,
  2008 WL 4513569 (D.N.J. 2008) .................................................................. 5

Marino v. Nadel,
 2018 WL 4634150 (D. Maryland 2018)..........................................................         5

Nadel v. Marino,
  2017 WL 4776991 (D. Maryland 2017) ........................................................ ,       5

Shapiro v. Law Offices o/Cohen & Slamowitz, LLP,
  2007 WL 958513 (S.D.N.Y. 2007) ............................................................... 3,4

Smith v. Transworld Sys., Inc.,
  953 F.2d 1025, 1030 (6th Cir. 1992).............................................................    4

Stout v. Deloney and Assocs., P. c.,
  2001 WL 35671799 (D. Utah 2001)... ...... .................................... ... .......... ...   3

Thomas v. Altschul,
 2015 WL 5165334 (S.D.N.Y. 2015).............................................................         3

Tourgel11an v. Collins Financial Services, Inc.,
  197 F.Supp.3d 1222 (S.D. Ca. 2016) ........................................................... 2,3




                                                     11
         Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 4 of 12




                                 PRELIMINARY STATEMENT

        This memorandum of law is submitted in reply to the opposition of plaintiff, Nicole

10hnson-Gellineau ("Plaintiff') to the motion of defendants, Stiene & Associates, P.C.,

Christopher Virga, Esq. and Ronni Ginsberg, Esq. (the "Attorney Defendants") seeking an Order

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure ("FRCP"), granting them

judgment on the pleadings, and dismissing the claims asserted against them by Plaintiff.

        Plaintiff throws everything but the kitchen sink into her opposition papers in an attempt

to distract this Court's attention from the meritless nature of her claims.

        The fact remains that if this Court determines that Plaintiff s allegations against the

Attorney Defendants state a valid claim for violations of the Fair Debt Collection Practices Act

("FDCPA"), attorneys throughout this Circuit will be barred from filing the necessary and/or

required documents with state courts in debt collection lawsuits any time the debtor has disputed

the debt. This outcome would go far beyond the legislative intent behind the enactment of the

statute, runs contrary to the relevant case law, and could potentially disrupt thousands of lawsuits

throughout this State.

        Based upon the foregoing, and for the reasons set forth in the moving papers and below,

it is respectfully submitted that the claims asserted against the Attorney Defendants be dismissed

in their entirety.

                                              POINT I

     PLAINTIFF FAILED TO STATE A VALID CLAIM THAT THE ATTORNEY
    DEFENDANTS ATTEMPTED TO COLLECT A DEBT WITHOUT A CREDITOR

        This Court previously rejected Plaintiffs allegations that: (i) the Attorney Defendants

sought to collect a debt without a creditor; (ii) properly determined that the trustee stands in the




                                                  I
           Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 5 of 12




shoes of the trust and is the creditor under these circumstances; and (iii) correctly determined

that Plaintiff failed to plausibly allege that Wells Fargo Bank National Association, as Trustee

for Carrington Mortgage Loan Trust, Series 2007-FRE1, Asset-Backed Pass Through

Certificates ("Wells Fargo") acquired the debt after Plaintiff's default, and as a result, did not

allege that Wells Fargo was acting as a debt collector. See, Attorney Defendants' Memorandum

of Law, Point I, p. 5.

       Now, Plaintiff argues that it is incumbent upon the defendants to demonstrate as an

affirmative defense that her debt was not in default when it was obtained by Wells Fargo.

Plaintiff's assertion is incorrect. The FDCP A and relevant case law clearly address the defenses

available and the burden to establish same.

        Section 1692k(c) of the FDCPA states:

                (c) Intent

               A debt collector may not be held liable in any action brought under
               this subchapter if the debt collector shows by a preponderance of
               evidence that the violation was not intentional and resulted from a
               bona fide error notwithstanding the maintenance of procedures
               reasonably adapted to avoid any such error.

        Section 1692k(e) states:

                (e) Advisory opinions of Bureau

               No provision of this section imposing any liability shall apply to
               any act done or omitted in good faith in conformity with any
               advisory opinion of the Bureau, notwithstanding that after such act
               or omission has occurred, such opinion is amended, rescinded, or
               determined by judicial or other authority to be invalid.

See also, Tourgeman v. Collins Financial Services, Inc., 197 F.Supp.3d 1222 (S.D. Ca. 2016)

(holding that establishing the debt collector's net worth in the first instance is not the defendant's

burden).



                                                  2
         Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 6 of 12



        In Tourgeman, the Court determined as follows:

                Plaintiff contends that because the Defendant asserts it has a
                negative net worth, it becomes an affirmative defense. A defendant
                may offer evidence to counter evidence a plaintiff introduces as to
                the defendant's net worth, including evidence that it is in fact less
                than zero. This does not make establishing the debt collector's net
                worth in the first instance the defendant's burden.

                There is identified one affirmative defense to liability for a
                violation of the FDCPA, the "bona fide error" defense. 15 U.S.c.
                § 1692k(c). The proof of net worth is not identified as an
                exemption under the FDCP A. Defendant may defend against
                Plaintiffs claim, by offering contrary evidence, but by indicating
                its intentions to do so, the Defendant has not transformed the
                Plaintiffs burden to prove damages into an affirmative defense.
                The Court finds no authority for shifting this evidentiary burden to
                the Defendant.

See also, Reply Memorandum in Support of Motion for Protective Order, Stout v. Deloney and

Assocs., P.C, 2001 WL 35671799 (D. Utah 2001) ("The only affirmative defenses to an FDCPA

action are: 1) bona fide error defense of Section 1692k(c) that requires the debt collector to prove

that the violation of the FDCA was not intentional and resulted from a bona fide error

notwithstanding the maintenance of procedures reasonably adapted to avoid any such error; and

2) the FTC had issued an advisory opinion that the particular collection practice was legal,

Section 1692( e). Ms. Stout's financial history or the method that she used to sign her name are

irrelevant to these issues").

        In fact, this Circuit has held that the failure to raise the bona fide error defense in an

answer, does not result in a waiver, absent prejudice.       See, Thomas v. Altschul, 2015 WL

5165334 (S.D.N.Y. 2015) (" ... because plaintiff has not argued that Defendants' failure to timely

plead their defense has not prejudiced her in any way, that it was the result of bad faith or

dilatory motive, or that considering such a defense now would be futile or cause undue delay,

and has in fact ably met Defendants' arguments on the instant motion"); Shapiro v. Law Offices


                                                 3
         Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 7 of 12




and has in fact ably met Defendants' arguments on the instant motion"); Shapiro v. Law Offices

of Cohen & Slamowitz, LLP, 2007 WL 958513 (S.D.N.Y. 2007), citing Smith v. Transworld Sys.,

Inc., 953 F.2d 1025, 1030 (6th Cir. 1992) (bona fide error defense not waived absent showing of

prejudice).

        Regardless, it is not the burden of the Attorney Defendants to demonstrate that Plaintiff s

debt was not in default when it was obtained by Wells Fargo. Rather, it is Plaintiffs burden to

demonstrate that it was, especially in light ofthis Court's Order. See, DE-55, pp. 26-28.

        For the reasons set forth in the Attorney Defendants' moving papers, Plaintiffs claims

regarding the securitization and transfer of the loan, and the allegations that an "unnamed

investor" is the owner of the loan are insufficient to meet its burden.

        Finally, it is worth noting that the Attorney Defendants' answer to Plaintiffs Amended

Complaint, asserts the affirmative defense that: "Plaintiff has failed to state a claim upon which

relief can be granted." See, DE-69. Therefore, even if the Attorney Defendants were required to

assert as an affirmative defense that the debt was not in default during the relevant time period, it

would be encompassed in this affirmative defense, as the existence of a creditor for which the

debt collector is attempting to collect the debt is necessary for Plaintiff to state a valid claim.

        Based upon the foregoing, it is respectfully submitted that Plaintiff s allegation that the

Attorney Defendants' attempted to collect a debt without a creditor is without merit and should

be dismissed.

                                              POINT II

  THE ATTORNEY DEFENDANTS' COMMUNICATIONS WITH THE COURT DiD
                    NOT VIOLATE THE FDCPA

        The claims asserted by Plaintiff that a debt collector's communications with a court

violate Section 1692(c) have previously been addressed and properly rejected by other courts.


                                                   4
             Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 8 of 12



See, Cohen v. Wolpoff & Abramson, LLP, 2008 WL 4513569 (D.N.J. 2008); Marino v. Nadel,

2018 WL 4634150 (D. Maryland 2018); Nadel v. Marino, 2017 WL 4776991 (D. Maryland

2017).

            Specifically, on September 27,2018, the Court in Marino addressed similar arguments as

those asserted by Plaintiff in the case at bar on a motion to dismiss pursuant to Rules 8(a) and

12(b)(6) of the FRCP and held in relevant part as follows:

                   Finally, Plaintiff contends that the foreclosure action and related
                   communications violate § 1692c(b) as third party communications
                   to the court and to the public at large. See ECF No. 1. 'If 50.
                   Plaintiff thus contends that the FDCPA bars debt-holders from
                   enforcing their debts in court. This Court has already held that the
                   FDCP A did not bar the Substitute Trustees from moving to remand
                   the foreclosure action to state court. See Nadel, 2017 WL 4776991.
                   The same law and reasoning apply here. In I-leintz v. Jenkins, the
                   Supreme Court recognized that, though the FDCP A applies to
                   debt-collecting attorneys, its internal exceptions should be read to
                   avoid any resulting anomalies. 514 U.S. 291, 296 (1995).
                   Subsection (b) of § 1692c contains just such an exception:
                   communications "reasonably necessary to effectuate a
                   postjudgment judicial remedy." The filing of an action to foreclose
                   is a necessary precedent to reaching a postjudgment judicial
                   remedy, so communications with a court that are necessary to
                   maintain that foreclosure action do not violate § 1692c(b).4 See
                   also Nadel, 2017 WL 4776991 at *2-3 (motion to remand a
                   foreclosure action did not violation § 1692c(b) ); Cohen v.
                   Wolpoff & Abramson, LLP, 2008 WL 4513569 at *6 (D.N.J.
                   2008) (reading into § 1692c( c) "an exception to the restrictions of
                   the FDCP A to allow the pursuit of the ordinary remedies that debt
                   collectors pursue"). Because Plaintiff has failed to plausibly allege
                   that Defendants engaged in an act or omission prohibited by the
                   FDCPA, the Complaint shall be dismissed.

Jd. at 3.

            Additionally, in Nadel, the Court rejected similar to these asserted by Plaintiff as follows:

                   Defendant contends that by filing a Motion to Remand, Plaintiffs
                   and their attorney have communicated with an unauthorized
                   person, the Court, in violation of § 1692c(b) and that the Motion
                   should therefore be denied ...


                                                      5
Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 9 of 12




    Although some courts initially interpreted this section of the
    FDCP A as not applying to attorneys who were engaged in the
    practice of law, the Supreme Court in Heintz v. Jenkins found that
    the FDCPA "applies to attorneys who 'regularly' engage in
    consumer-debt-collection activity, even when that activity consists
    oflitigation." 514 U.S. 291, 299,115 S.Ct. 1489, 131 L.Ed.2d 395
    (1995). See also Elyazidi v. SunTrust Bank, 780 F.3d 227, 234 (4th
    Cir. 2015) ("There is no denying that, as a general matter, litigation
    activity is subject to the FDCP A" (internal quotations omitted)).
    The Court did recognize, however, the potential anomalies that
    could result from that interpretation. Considering, as an example,
    the provision of § 1692c(c) forbidding communication with a
    consumer under specific circumstances, the Court specifically
    noted the possibility of individuals challenging an attorney's right
    to "file a lawsuit against (and thereby communicate with) a
    nonconsenting consumer or file a motion for summary judgment
    against that consumer." Heintz, 514 U.S. at 296, 115 S.Ct. 1489.
    But the Court found that such results are avoided by reading an
    exception to § 1692c(c) that permits communications regarding an
    intent to invoke a specific remedy as excepting ordinary litigation
    from the FDCP A Id. In so finding, the Supreme Court noted that
    "it would be odd if the Act empowered a debt-owing consumer to
    stop the 'communications' inherent in an ordinary lawsuit and
    thereby cause an ordinary debt-collecting lawsuit to grind to a
    halt." Id. See also Jerman v. Carlisle, McNellie, Rini, Kramer &
    Ulrich LPA, 559 U.S. 573,600,130 S.Ct. 1605 (2010) (noting that
    the FDCP A "should not be assumed to compel absurd results when
    applied to debt collecting attorneys"). Although dicta, this Court
    finds the Supreme Court's suggested interpretation of § 1692c(c)
    persuasive and agrees that a filing of a motion as part of ordinary
    litigation does not violate that provision. Having determined that
    the statute should be interpreted to except a filed motion from its
    prohibition against communication with a consumer, it would be
    inconsistent to find that the same filing would violate § 1692c(b)'s
    prohibition on communication with a third party. Thus, the Court
    finds that the Motion to Remand does not violate § 1692c(b).

    *3 The Court finds support for this holding in Cohen v. Wolpoff &
    Abramson, LLP, No. CIV.A08-1084 SRC, 2008 WL 4513569, at
    *5 (D.N.J. Oct. 2, 2008). There, the plaintiffs argued that
    defendants had violated the FDCP A when they filed a claim with
    the National Arbitration Forum, seeking to initiate arbitration. Id.
    In finding such communication to be in compliance with the
    FDCP A, the court reasoned that "it would be an extreme
    interpretation indeed-one, really, that makes fools of Congress


                                      6
           Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 10 of 12




                  and the courts-to construe the FDCP A so as to bar an attorney
                  from communicating with a forum in pursuit of a legal remedy."
                  rd. Furthermore, the court read into § 1692c(c) "an exception to
                  the restrictions of the FDCP A to allow the pursuit of the ordinary
                  remedies that debt collectors pursue." rd. at *6.

                 Similarly here, the Court finds that it would be an "absurd result"
                 to find that the Substitute Trustees are prevented from responding
                 to the Marinos' Removal with a Motion to Remand. Just as in
                 Cohen, the Substitute Trustees are "communicating with aforum in
                 pursuit of a legal remedy." As such, the Court finds that the filing
                 of the Motion to Remand does not violate the FDCP A and the
                 motion will not be denied on that basis. (Emphasis Added.)

Id. 2-3.

           The same "absurd result" would happen here if this Court determines that the Attorney

Defendants' actions in serving upon Plaintiff and filing with the Supreme Court, Dutchess

County: (i) a Notice of Hearing & Referee's Oath & RepOli dated December 24, 2015; and (ii) a

motion seeking a judgment of foreclosure and sale dated March 17, 2016 violated Section 1692c

of the FDCP A. Particularly, attorneys will be placed in a position where every time a debtor

disputed a debt they would need to decide whether to cease prosecution of the lawsuit on behalf

of their client or continue to proceed with the lawsuit and make the required and necessary

submissions to the court, all the while risking exposure to liability under the FDCP A.

           This outcome would be unjust and would cause a significant disruption to attorneys

engaged in the practice of debt collection throughout this State.

           Plaintiff cites to cases which currently hold that the FDCP A governs the conduct of

attorneys. This is not in dispute. Plaintiff, however, fails to identify a case where an attorney

has been held liable under Section 1692c for filing required documents with a court in

furtherance of a judgment, on the grounds that the debtor had previously disputed the debt.




                                                  7
       Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 11 of 12




       Furthermore, for the reasons set forth in Point I above, it is not necessary for the Attorney

Defendants to assert any of these arguments as specific affirmative defenses, and to subsequently

prove them by a preponderance of the evidence. See, pp. 2-4 above.

       Finally, Plaintiffs argument that she is entitled to discovery before the Attorney

Defendants can seek the dismissal of the claims asserted against them is baseless, as the

arguments set forth in the instant motion are questions of law, which can be determined by this

Court without the need for discovery. In fact, Plaintiff fails to adequately identify any specific

information or documentation that she can obtain through discovery, which may lead to the

denial of the Attorney Defendants' motion.          Therefore, Plaintiffs request for discovery is

nothing more than a "fishing expedition", and does not warrant the denial of the instant motion.

       As a result of the foregoing, it is respectfully submitted that Plaintiff has failed to state a

plausible claim against the Attorney Defendants for violations of Section 1692c of the FDCP A.

                                         CONCLUSION

       For the reasons set forth above, together with those asserted in Attorney Defendants'

moving papers, it is respectfully submitted that Plaintiffs claims against the Attorney

Defendants should be dismissed in their entirety.

Dated: Garden City, New York
       January 4,2019
                                              L'ABBATE, BALKAN, COLAVITA



                                      By:
                                                 au
                                                & CONTINI, L.L.P.


                                                    "          t// V 1//
                                                         lAJ1/~A~    <7//('
                                              Matthew J. Bizzaro, Esq.
                                                                         \
                                                                                          •.
                                              Attorneys for Defendants
                                              Stiene & Associates, P. c., Ronni
                                              Ginsberg, Esq. and Chris Virga, Esq.
                                              1001 Franklin Avenue
                                              Garden City, New York 11530
                                              (516) 294-8844


                                                  8
          Case 7:16-cv-09945-KMK Document 93 Filed 01/04/19 Page 12 of 12




                                       AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF NASSAU                   )

                DENISE MITCHELL, being duly sworn, deposes and says that deponent is not a
party to the within action, is over 18 years of age and resides in Nassau County, New York.

        That on the 4th day of January, 2019, deponent served the within REPLY
MEMORANDUM OF LAW upon:

                 Nicole Johnson-Gellineau
                 149 Wilkes Street
                 Beacon, NY 12508

the respective party(ies) in this action, at the above address( es) designated by said
party(ies) for that purpose by dispatching a copy by Federal Express overnight delivery to
each of the above persons at the last known address set forth after each name above.




Sworn to before me this
  day of January, 2019.
4th




k~J~
,       Notary Public

                SILVIA RUSSO
      NOTARY PUBLIC, State of New York
               NO.O'j RU47721 08
         Qualified in Nassau County
      Commission Expires June 30, 20 U
